                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DONIA GOINES,

          Plaintiff,

v.                             Case No:     2:17-cv-656-FtM-29CM

LEE MEMORIAL HEALTH SYSTEM,
d.b.a. Cape Coral Hospital
and JEOVANNI HECHAVARRIA,

          Defendants.



                         OPINION AND ORDER

     This matter comes before the Court on defendant Lee Memorial

Health Systems’ Motion for Summary Judgment (Doc. #97) filed on

November 5, 2018.   Plaintiff Donia Goines filed a Response (Doc.

#119) on December 10, 2018.     For the reasons that follow, the

motion is denied.

     Plaintiff alleges she was sexually assaulted by defendant

Jeovanni Hechavarria at a hospital operated by Lee Memorial.

Plaintiff filed an Amended Complaint on April 25, 2018, asserting

a section 1983 claim and several common law negligence claims

against Lee Memorial, as well as a common law assault and battery

claim against Hechavarria.    (Doc. #31.)     Lee Memorial now moves

for summary judgment on the five counts in which it is a defendant.

(Doc. #97.)
                                 I.

  A. Factual Background 1

     Lee Memorial, a public health care system codified under

Florida law, hired Hechavarria as a night nurse for the Cape Coral

Hospital in the fall of 2014.   (Doc. #31, p. 2; Doc. #120-22, pp.

761-62.)   Prior to doing so, Lee Memorial conducted a background

check on Hechavarria, searching for criminal or sex offender

records. (Doc. #98-1, p. 8.)    None of these searches revealed any

arrests, charges, or convictions. 2   (Id. pp. 8-9.)

  1) First Sexual Assault Allegation against Hechavarria

     On the night of March 17, 2015, non-party Brianna Hammer was

a patient at the Cape Coral Hospital after being admitted for

suspected food poisoning and flu illness.     (Doc. #122-1, p. 3.)

Hechavarria was the assigned night nurse and, according to Hammer,




     1 The background facts are either undisputed or read in the
light most favorable to plaintiff as the nonmoving party. However,
these facts, accepted at the summary judgment stage of the
proceedings, may not be the “actual” facts of the case.        See
Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 925 n.3
(11th Cir. 2000).
     2 Plaintiff has produced evidence that prior to being hired
by Lee Memorial, Hechavarria had been subject to multiple temporary
restraining orders due to allegations of domestic violence made by
Hechavarria’s former wife. (Doc. #120-14, p. 538; Doc. #120-15,
p. 545; Doc. #120-16, p. 551; Doc. #120-17, p. 561.)        Per Lee
Memorial, this information was unknown at the time Hechavarria was
hired and would not have been considered anyways because there was
never a legal determination that Hechavarria committed the alleged
actions. (Doc. #120-22, pp. 769-72.)



                                  2
engaged in sexually inappropriate behavior on multiple occasions

throughout the night.     (Id. p. 3.)   For example, Hammer accused

Hechavarria of touching her breasts in an inappropriate manner and

touching her genitals under her gown.      (Id.)   Hechavarria also

allegedly pulled down Hammer’s underwear and looked at her vagina

and anus.   (Id. p. 4.)   Hammer stated that at one point during the

night, she awoke to find Hechavarria standing over her with his

fingers inside her vagina.      (Id.)   As best Hammer can recall,

Hechavarria was touching his penis at the same time.     (Id.)

      Hammer reported the alleged sexual assault to Lee Memorial

personnel, as well as an officer from the Cape Coral Police

Department who responded to the hospital.      (Id. p. 5.)    Hammer

informed a hospital supervisor and hospital security officer that

Hechavarria’s gloves and gown, which he had been wearing during

the alleged assault, were in the room’s trash can.       (Id. pp. 4-

5.)   Nonetheless, the evidence was not collected. 3   (Id. p. 5.)


      3Lee Memorial has a “Sexual Abuse Prevention and Reporting
Risk Management” policy, the stated purpose of which is “[t]o
protect patients from sexual abuse and provide for reporting of
sexual misconduct in accordance with Florida law.” (Doc. #120-6,
p. 60; Doc. #120-7, p. 63.)     In outlining the procedure for a
report of sexual misconduct, the policy states, “Care shall be
taken to preserve any physical evidence, including evidence of
semen, blood, or other materials.” (Doc. #120-6, p. 61; Doc. #120-
7, p. 64.) According to an official, Lee Memorial’s practice is
to secure evidence until law enforcement arrives, “at which point
the decisions regarding any forensic evidence is for law
enforcement to make.” (Doc. #98-9, p. 189.) The official also
stated that the gloves and gown were available to the police but
the responding officer “chose not to secure those items for


                                  3
     Hammer’s complaint was investigated by Lee Memorial’s risk

manager. (Doc. #98-9, pp. 187-88.)           The manager spoke with Hammer

and believed she was being untruthful during the interview.                     (Id.

p.   188.)     The    manager     concluded      Hammer      had   “made   up    the

allegation.”   (Id. at 189.)          In coming to this determination, the

manager   relied     in   part   on   findings    by   the    responding    police

officer, who allegedly found Hammer’s account inconsistent and

determined she was making up the allegation.                 (Id.)   The manager

was able to complete the investigation “relatively quickly, due in

part to the untruthfulness” of Hammer. 4           (Id.)

     On March 18, 2015, the day after Hammer accused Hechavarria

of sexually assaulting her, the manager reported the allegation to

the Florida Department of Health via letter.                  (Doc. #120-29, p.



testing.” (Id.) However, plaintiff has produced testimony from
the hospital security officer suggesting the police officer may
not have been informed of the existence of the potential physical
evidence. (Doc. #120-12, pp. 304-05.)
     4 Lee Memorial’s “Sexual Abuse Prevention and Reporting Risk
Management” policy provides that if a risk manager becomes aware
that the person reporting sexual misconduct “has done so falsely
and with malice or with the intent to discredit or harm,” the
information should be reported to Lee Memorial’s chief legal
officer “who shall, to the fullest extent possible, seek
prosecution of the offender as provided by law.” (Doc. #120-6, p.
60; Doc. #120-7, p. 65.) The risk manager has acknowledged she
did not inform the chief legal officer that she believed Hammer
made a false accusation against Hechavarria.     (Doc. #98-24, p.
792.)   Hammer has since filed suit against Hechavarria and Lee
Memorial for claims similar to those raised by plaintiff, and the
case is currently pending before this Court. See Hammer v. Lee
Mem’l Health Sys., 2018 WL 5078909 (M.D. Fla. Oct. 18, 2018).



                                         4
1889.)      The letter notes that Lee Memorial had conducted an

investigation and was unable to validate Hammer’s claims.    (Id.)

     The record indicates Lee Memorial completed its investigation

before law enforcement completed theirs.    Hammer spoke with a Cape

Coral Police Department detective approximately ten days after the

alleged sexual assault.    (Doc. #120-30, p. 1905.)   That detective

informed Lee Memorial a couple weeks after the accusation that the

investigation was ongoing. 5   (Id. pp. 1911-12, 1963-67.)

     On the day of the alleged assault, Lee Memorial officials

determined Hechavarria should be placed on paid leave. (Doc. #120-

27, p. 1684.)   The decision to place Hechavarria on leave was based

in part on threatening posts Hammer’s boyfriend allegedly made on

Facebook.    (Id.)   While Hechavarria was to be on leave until the

police investigation was completed, (id.), Hechavarria returned to

work soon after, (Doc. #120-18, p. 677.)       As Lee Memorial had

determined the allegation was unsubstantiated, no discipline was

imposed.     (Doc. #98-8, p. 185.)    Additionally, no changes were

made to Hechavarria’s access to female patients and he was not




     5 Lee Memorial disputes this, stating it did not learn
Hammer’s accusation was assigned to a detective until during
discovery of the instant case. (Doc. #97, p. 7.) Per the record,
the detective subsequently sent the case to the Twentieth Judicial
Circuit’s State Attorney Office for review, which determined there
was insufficient evidence to charge Hechavarria for sexual
battery. (Doc. #120-30, p. 1956; Doc. #120-32, p. 2044.)



                                  5
required to undergo any additional supervision or training. 6 (Doc.

#120-37, p. 2373.)    Finally, Lee Memorial did not conduct any

further investigation into Hechavarria’s background as a result of

the allegation.   (Doc. #120-18, p. 680; Doc. #120-39, pp. 2424-

25, 2452.)

  2) Hechavarria’s Arrest for Unrelated Battery

     On July 8, 2016, Hechavarria was arrested by the Charlotte

County Sheriff’s Office for battery.   (Doc. #120-46, pp. 2849-50.)

The alleged victim of the battery was Hechavarria’s brother. (Id.)

Per Hechavarria, he informed his Lee Memorial supervisor of the

arrest the next day he went to work.   (Doc. #120-18, pp. 617-18.)

Hechavarria was not suspended in response, (Id. p. 618), and it

does not seem Lee Memorial conducted any investigation into the

matter. 7


     6 Lee Memorial’s “Violence in the Workplace” policy provides
that Lee Memorial “investigates acts and/or threats of violence,
direct or indirect, toward employees and non-employees both on and
off of [Lee Memorial] premises.” (Doc. #120-8, p. 67.) The policy
also provides that basic training and education on “disruptive
behavior” is conducted annually and “[a]dditional in-services are
conducted by [Lee Memorial] Security following an investigation.”
(Id.)
     7 Lee Memorial’s “Workplace Personal Safety, Security and
Violence Prevention” policy states, “If a conviction and/or arrest
of a violent nature is disclosed or reported to [Lee Memorial] it
will be investigated by the Threat Assessment Team. Based on the
findings and the employee’s position it may result in corrective
action up to and including termination.” (Doc. #120-47, p. 2853.)
Lee Memorial’s corporate representative has acknowledged the
policy requires an investigation when an employee is arrested for
a battery.    (Doc. #120-41, pp. 2744-45.)      However, a Threat


                                6
  3) Second Sexual Assault Allegation against Hechavarria

       On July 15, 2016, plaintiff was admitted to the Cape Coral

Hospital because her gallbladder was bursting.                     (Doc. #120-49, p.

3011.)           The     following    evening,      Hechavarria      was   plaintiff’s

assigned         nurse     and,    according       to   plaintiff,     inappropriately

touched her on multiple occasions during the night. (Id. pp. 3019-

20, 3024-36.)             Per plaintiff, on Hechavarria’s fourth visit to

the room, plaintiff threatened to scream and Hechavarria allegedly

told her he had her address and if she told anyone, he would come

get her.          (Id. p. 3036.)         According to plaintiff, Hechavarria

placed his gloved fingers inside her vagina and then proceeded to

rape       her   despite     her     pleas   to     stop. 8     (Id.    pp.    3036-44.)

Hechavarria allegedly told plaintiff that he would not get in

trouble because nobody would believe her.                     (Id. p. 3040.)

       The following day, plaintiff informed a different nurse about

the alleged sexual assault.                  (Id. pp. 3056-57.)               A hospital

security officer spoke with plaintiff and the police were called

to the hospital.           (Id. pp. 3058-59.)           Plaintiff also spoke to the



Assessment Team was never assembled after Hechavarria’s arrest.
(Doc. #120-25, p. 1294.)
       8
       Plaintiff testified in a deposition that Hechavarria wiped
himself off with a towel after the rape. (Doc. #120-49, p. 3037.)
The record contains a Florida Department of Law Enforcement
laboratory report purportedly matching Hechavarria’s DNA to semen
found on a towel. (Doc. #120-51, pp. 3168-69; Doc. #120-52, pp.
3171-72.)



                                               7
same       Lee   Memorial     risk   manager    who   investigated   the   Hammer

allegation.        (Id. p. 3060; Doc. #98-9, p. 190.)          Hechavarria was

initially placed on leave while Lee Memorial investigated the

allegation        but   was    subsequently      terminated   from   employment

approximately four months later. 9             (Doc. #98-9, p. 190; Doc. #120-

25, p. 1257.)        Hechavarria has since been arrested and criminally

charged with three counts of sexual battery, two of which relate

to Hammer and plaintiff’s allegations. 10             (Doc. #120-33, pp. 2045-

47.)


       9The record contains disputed explanations for the
termination of Hechavarria’s employment.         One Lee Memorial
official testified that Hechavarria was let go because he could
not return to work until the investigation was resolved and could
not be kept on leave indefinitely.     (Doc. #98-19, pp. 413-14.)
However,   another   official  testified    that   Hechavarria  was
terminated due to plaintiff’s allegation, which constituted “gross
misconduct.” (Doc. #120-41, p. 2659.) Lee Memorial’s termination
report for Hechavarria also states he was terminated for gross
misconduct, and describes the circumstances leading to termination
as “[p]atient allegation of sexual assault rape which is being
investigated by [Cape Coral Police Department].” (Doc. #120-50,
p. 3167.) Interestingly, while Lee Memorial’s “Corrective Action
Policy” provides that an employee may be terminated when he commits
an offense of gross misconduct, it does not provide for termination
when there is merely an allegation of wrongdoing. (Doc. #120-45,
p. 2845.)
       10
        Per the Twentieth Judicial Circuit’s docket, Hechavarria
was originally charged with only one count of sexual battery, as
it related to plaintiff’s allegation.     Approximately ten months
later, the information was amended to include two additional sexual
battery charges, one of which corresponds with Hammer’s
allegation. See United States v. Jones, 29 F.3d 1549, 1553 (11th
Cir. 1994) (recognizing that a court may take judicial notice of
a document filed in another court to establish the fact of such
litigation and related filings).



                                          8
  B. Procedural Background

     On   April    25,   2018,    plaintiff   filed      a   six    count   Amended

Complaint against Hechavarria and Lee Memorial.                       (Doc. #31.)

Counts One through Five of the Amended Complaint are against Lee

Memorial and allege the following: (1) violation of 42 U.S.C. §

1983; (2) negligent retention; (3) negligent supervision; (4)

negligence; and (5) negligent hiring.            (Id. pp. 5-13.)          Count Six

is against Hechavarria for assault and battery.                 (Id. pp. 13-14.)

     On November 5, 2018, Lee Memorial filed its Motion for Summary

Judgment, arguing it is entitled to summary judgment as to the

first five counts in the Amended Complaint.              (Doc. #97.)

                                      II.

     Summary      judgment   is    appropriate    only       when   the   Court   is

satisfied that “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).            “An issue of fact is ‘genuine’ if the

record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”         Hickson Corp. v. N. Crossarm Co.,

Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citation omitted).                    A

fact is “material” if it may affect the outcome of the suit under

governing law.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    “A court must decide ‘whether the evidence presents

a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter



                                       9
of law.’”    Hickson, 357 F.3d at 1260 (quoting Anderson, 477 U.S.

at 251).

     In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

nonmoving party.       Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir.

2010).      However,    “[i]f   reasonable   minds   might    differ   on   the

inferences arising from undisputed facts, then the court should

deny summary judgment.”          St. Charles Foods, Inc. v. America’s

Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999) (quoting

Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-

97 (11th Cir. 1983)).      “If a reasonable fact finder evaluating the

evidence could draw more than one inference from the facts, and if

that inference introduces a genuine issue of material fact, then

the court should not grant summary judgment.”                Allen v. Bd. of

Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007).

                                    III.

  A. Count One - Section 1983

     In the first count of the Amended Complaint, plaintiff alleges

Lee Memorial violated 42 U.S.C. § 1983 by depriving her of “the

constitutional right to personal security and bodily integrity,

including the right to be free from sexual abuse and sexual

assault.”    (Doc. #31, p. 5.)      In its motion, Lee Memorial argues

it is entitled to summary judgment on this claim because (1) it is

not considered a “person” under section 1983, and therefore cannot



                                     10
be sued, and (2) even if it is considered a “person,” plaintiff

cannot establish Lee Memorial had a policy or custom that caused

a deprivation of plaintiff’s constitutional rights.                  (Doc. #97,

pp. 12-18.)     Each of these arguments will be addressed in turn.

        1) Whether Lee Memorial is a “person” under section 1983

     Section 1983 imposes liability on any person who, under color

of state law, deprives a person “of any rights, privileges, or

immunities secured by the Constitution and laws.”                   42 U.S.C. §

1983.     In order to succeed on a section 1983 claim, “a plaintiff

must show that he or she was deprived of a federal right by a

person acting under color of state law.”                Taylor v. Dep’t of Pub.

Safety, 142 Fed. App’x 373, 374 (11th Cir. 2005) (quoting Griffin

v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001)).                While

section 1983 provides a federal forum to remedy many deprivations

of civil liberties, “it does not provide a federal forum for

litigants     who   seek   a    remedy        against   a   State   for   alleged

deprivations of civil liberties.”               Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 66 (1989).

     In its motion, Lee Memorial claims it is an agency of the

state.    (Doc. #97, p. 13.)      Since a state agency is not considered

a “person” for purposes of section 1983, Lee Memorial argues it

cannot be sued and is thus entitled to summary judgment.                    (Id.)

The Court disagrees.           Lee Memorial is a healthcare authority

created by the Florida Legislature as a special purpose unit of



                                         11
local government, F.T.C. v. Hosp. Bd. of Dirs. of Lee Cty., 38

F.3d 1184, 1188 (11th Cir. 1994) (citing Ch. 63-1552 § 1, Laws of

Fla.), and Lee Memorial represents itself to the public as such,

see http://www.leehealth.org/about/LegalStructure.asp (“Formerly

known as Hospital Board of Directors of Lee County, Lee Memorial

Health System is a special purpose unit of local government.”).

Local government entities are considered a “person” for purposes

of section 1983.    See Monell v. Dep’t of Social Servs. of N.Y.,

436 U.S. 658, 690 (1978).     Therefore, the Court finds that Lee

Memorial has failed to demonstrate it is not a “person” for

purposes of section 1983.

     2) Whether plaintiff can establish that the constitutional

       deprivation resulted from a custom, policy, or practice of

       Lee Memorial

     Plaintiff suggests that for purposes of an Eleventh Amendment

immunity   analysis,   Lee   Memorial   should   be   treated   as   a

municipality.   (Doc. #119, p. 26); see Magula v. Broward Gen. Med.

Ctr., 742 F. Supp. 645, 649 (S.D. Fla. 1990) (concluding “that the

hospital district is more like a municipality than like an arm of

the state”).    Lee Memorial argues that even if it is treated as a

municipality, it would still be entitled to summary judgment

because plaintiff cannot show the alleged constitutional violation




                                 12
resulted from a custom, policy, or practice of Lee Memorial. 11

(Doc. #97, p. 13.)

      When a local governmental entity is the subject of a section

1983 suit, the plaintiff bears the burden of showing that the

constitutional derivation “resulted from a custom, policy, or

practice of the municipality.” Wideman v. Shallowford Cmty. Hosp.,

Inc., 826 F.2d 1030, 1032 (11th Cir. 1987) (citations omitted);

see also Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th

Cir. 1997) (“A municipality may be held liable under § 1983 if the

plaintiff shows that a ‘custom’ or ‘policy’ of the municipality

was the ‘moving force’ behind the constitutional deprivation.”

(citing Monell, 436 U.S. at 690-94)).        A policy is a decision that

is   officially   adopted   by   the   municipality,   or   created   by   an

official of such rank that he or she could be said to be acting on

behalf of the municipality.      Sewell, 117 F.3d at 489 (citing Brown

v. City of Fort Lauderdale, 923 F.2d 1474, 1479-80 (11th Cir.

1991)).    A custom is a practice that is so settled and permanent

that it takes on the force of law.          Id. (citing Monell, 436 U.S.

at 690-91).




      11
       For purposes of the Motion for Summary Judgment only, Lee
Memorial assumes plaintiff can establish that “personal security
and bodily integrity” are constitutional rights, and that
Hechavarria committed the sexual assault. (Doc. #97, p. 13 n.8.)



                                       13
     Because a municipality will rarely have an express written or

oral policy of inadequately training or supervising its employees,

the Supreme Court has also provided that a plaintiff may prove a

policy    by   showing   that     the   municipality’s      failure    to   train

evidenced      a   “deliberate    indifference”       to   the    rights   of   its

inhabitants.       Gold v. City of Miami, 151 F.3d 1346, 1350 (11th

Cir. 1998) (citing City of Canton v. Harris, 489 U.S. 378, 388-89

(1989)).    To establish “deliberate indifference,” a plaintiff must

present some evidence that the municipality knew of a need to train

and/or supervise in a particular area and the municipality made a

deliberate choice not to take any action. Id. (citations omitted).

Without notice of a need to train or supervise in a particular

area, a municipality is not liable as a matter of law for any

failure to train and supervise.             Id. at 1351.

     In the Amended Complaint, plaintiff alleges Lee Memorial had

policies    of     inadequate    supervision     regarding       Hechavarria    and

inadequate investigation regarding complaints of sexual abuse and

assault alleged against him, and that such policies constituted

deliberate     indifference      to   the    rights   of   persons   Hechavarria

encountered. 12     (Doc. #31, pp. 5-7.)         Lee Memorial argues in its


     12 There is an inconsistency between plaintiff’s Amended
Complaint and its Response to the Motion for Summary Judgment. In
the Amended Complaint, plaintiff alleges Lee Memorial had a policy
of failing to supervise Hechavarria and investigate complaints
made against him.    (Doc. #31, p. 5.) However, in the Response,
plaintiff seems to allege a broader policy, noting Lee Memorial


                                        14
motion that because plaintiff cannot establish Lee Memorial had a

policy or custom of failing to supervise Hechavarria or investigate

sexual    assault     complaints       against      him,      plaintiff    cannot

demonstrate municipal liability under section 1983.                   (Doc. #97,

pp. 13-18.)      The crux of the motion’s argument is that plaintiff

cannot demonstrate Lee Memorial was put on notice of a need for

improved supervision or investigation regarding sexual assault

allegations.     (Id. pp. 14-18.)

     In    the      context   of       deliberate      indifference       claims,

“[e]stablishing      notice   of   a    need   to     train    or   supervise    is

difficult.”    Am. Fed’n of Labor & Cong. of Indus. Orgs. v. City of

Miami, Fla., 637 F.3d 1178, 1189 (11th Cir. 2011).                   A plaintiff

may demonstrate notice “by showing a ‘widespread pattern of prior

abuse’ or even a single earlier constitutional violation.”                      Id.

(quoting Gold, 151 F.3d at 1351).            Here, plaintiff attempts both,

relying   on     investigative     records     from    prior    sexual    assault

allegations against other Lee Memorial employees, as well as



knew of a need to supervise and investigate “its accused employees,
especially in the area of inappropriate sexual conduct towards
patients.” (Doc. #119, p. 29.) To the extent plaintiff is raising
a new claim not made in the Amended Complaint, “[a] plaintiff may
not amend her complaint through argument in a brief opposing
summary judgment.”    Gilmour v. Gates, McDonald & Co., 382 F.3d
1312, 1315 (11th Cir. 2004); see also Bayou Lawn & Landscape Servs.
v. Johnson, 173 F. Supp. 3d 1271, 1281 (N.D. Fla. 2016) (declining
to consider plaintiff’s argument in a responsive brief on summary
judgment because it was not the same as the argument in the
complaint).



                                        15
Hammer’s allegation against Hechavarria.           (Doc. #119, pp. 27-33.)

The Court finds it is unnecessary to determine whether the prior

allegations constitute a “widespread pattern” because a genuine

issue of material fact exists as to whether Lee Memorial was on

notice     based    solely    on   the     previous      allegation   against

Hechavarria. 13

      Based on Hammer’s allegation, which is taken as true for

purposes    of     summary   judgment,     Lee   Memorial    had   notice    of

Hechavarria’s prior sexual assault against a patient. The evidence

indicates Lee Memorial officials determined Hammer was lying and

the investigation was concluded in one day, before the case was

assigned to a Cape Coral Police Department detective. The evidence

also suggests Hechavarria was permitted to return to work soon

after the allegation with no increased supervision or additional

training, and with unrestricted access to female patients. Viewing

the   evidence     and   inferences   in   the   light    most   favorable   to




      13Lee Memorial argues that plaintiff cannot rely on the
previous accusation against Hechavarria to demonstrate deliberate
indifference because “the test is not whether it happened one time,
but rather whether there was widespread abuse of patient’s [sic]
constitutional rights that required [Lee Memorial] to take
action.” (Doc. #97, p. 16.) While it is true that “proof of a
single, isolated incident of unconstitutional activity generally
is not sufficient to impose municipal liability,” Wideman, 826
F.2d at 1032 (citations omitted), the Eleventh Circuit has
specifically held a plaintiff may demonstrate notice of a need for
training or supervision by showing “even a single earlier
constitutional violation,” Am. Fed’n, 637 F.3d at 1189.



                                      16
plaintiff,      the   Court   finds   a   jury   may   conclude    the   Hammer

allegation alone was sufficient to put Lee Memorial on notice of

a need for improved supervision and investigation.                See Franklin

v. Tatum, 627 Fed. App’x 761, 76566 (11th Cir. 2015) (finding a

reasonable jury could conclude jail administrator was on notice of

transportation officer’s criminal behavior after allegation of

sexual assault, and was deliberately indifferent to a serious risk

of constitutional injuries when insufficient action was taken in

response). 14

     Finally, Lee Memorial makes a brief argument that plaintiff

cannot demonstrate any deficient policies were the “moving force”

behind the constitutional violations. (Doc. #97, p. 17.) However,

“[t]he presence of the requisite causation in a case brought under

42 U.S.C. § 1983 is normally a question of fact for the jury.”

Jackson v. Stevens, 694 F. Supp. 2d 1334, 1336 n.1 (M.D. Ga. 2010);

see also Rivas v. City of Passaic, 365 F.3d 181, 193 (3d Cir. 2004)

(“While we are aware that a Section 1983 plaintiff must demonstrate

that the defendant’s actions were the proximate cause of the

violation of his federally protected right, the presence of the

requisite causation is normally a question of fact for the jury.”




     14While Franklin involved supervisory liability under section
1983 rather than municipality liability, the Court finds it
instructive.



                                      17
(citation omitted)).    Therefore, the Court finds summary judgment

is inappropriate.

  B. Counts Two and Three - Negligent Retention and Negligent

     Supervision

     In the second and third counts of the Amended Complaint,

plaintiff alleges Lee Memorial was negligent in retaining and

supervising Hechavarria after the Hammer incident.      (Doc. #31, pp.

7-10.)     “The     terms   ‘negligent    retention’   and   ‘negligent

supervision’ have the same meaning and are used interchangeably by

Florida courts.”     Alcantara v. Denny’s Inc., 2006 WL 8439596, *5

n.8 (M.D. Fla. Jan. 19, 2006) (citing Malicki v. Doe, 814 So. 2d

347, 362 n.15 (Fla. 2002)).       Negligent retention and negligent

supervision occur when, during the course of employment, the

employer becomes aware or should have become aware of problems

with an employee that indicated his unfitness, and the employer

fails to take further action such as investigating, discharge, or

reassignment.   Degitz v. S. Mgmt. Servs., Inc., 996 F. Supp. 1451,

1461 (M.D. Fla. 1998) (citations omitted); Alcantara, 2006 WL

8439596, *5 (citation omitted).          In order to be liable, the

employer must first owe a duty to the plaintiff, the breach of

which must be the proximate cause of the plaintiff’s harm. Degitz,

996 F. Supp. at 1461 (citation omitted); see also Gillis v. Sports

Auth. Inc., 123 F. Supp. 2d 611, 617 (S.D. Fla. 2000) (“Only when

an employer has somehow been responsible for bringing a third



                                  18
person into contact with an employee, whom the employer knows or

should have known is predisposed to committing a wrong under

circumstances that create an opportunity or enticement to commit

such a wrong, should the law impose liability on the employer.”

(citation omitted)).      The ultimate question of liability to be

decided is “whether it was reasonable for an employer to permit an

employee to perform his job in light of information about the

employee which [the] employer should have known.”          Gillis, 123 F.

Supp. 2d at 617 (quoting Sullivan v. Lake Region Yacht & Country

Club, 1997 WL 689799 (M.D. Fla. 1997)).

       In the Amended Complaint, plaintiff alleges Lee Memorial (1)

had a duty to terminate or discipline unfit nurses, and (2)

breached that duty by failing to discharge, terminate or reassign

Hechavarria, and by allowing him to continue to have unsupervised

access to female patients, after being put on notice of his history

of sexual abuse and assault.       (Doc. #31, pp. 8, 9-10.)     Plaintiff

asserts that she was physically and sexually abused and assaulted

as a proximate result of Lee Memorial’s actions.         (Id. pp. 8, 10.)

In its motion, Lee Memorial argues summary judgment should be

granted because (1) it is entitled to sovereign immunity, and (2)

even   if   sovereign   immunity   does   not   apply,   plaintiff   cannot

establish the essential elements of the claims.            (Doc. #97, pp.

31-37.)     The Court will address these arguments in turn.




                                    19
      1) Whether Lee Memorial is entitled to sovereign immunity

      Lee Memorial’s first argument is that it is entitled to

sovereign immunity with regards to plaintiff’s negligent retention

claim.      (Doc. #97, p. 32.)      The State of Florida, including its

subdivisions and municipalities, are generally immune from tort

liability. 15   Ireland v. Prummell, 2018 WL 3956204, *10 (M.D. Fla.

Aug. 17, 2018) (citing Fla. Const., Art. X, § 13).                   However,

Florida has waived its tort immunity under circumstances in which

the state agency or subdivision, if a private person, would be

liable to the claimant, in accordance with the general laws of the

state.      § 768.28(1), Fla. Stat.        Additionally, Lee Memorial has

agreed that it “may sue and be sued.”            Ch. 2000-439 § 10(2), Laws

of   Fla.     Nonetheless,   even    if    the   claim   contains   sufficient

allegations of tort liability under which a private person would

be liable, “the waiver of sovereign immunity would still not apply

if the challenged acts of the state agent were ‘discretionary’

governmental acts rather than merely ‘operational’ ones.”               Lewis

v. City of St. Petersburg, 260 F.3d 1260, 1262 (11th Cir. 2001).

      Lee Memorial argues plaintiff’s negligent retention claim is

based upon an assertion that Lee Memorial’s investigation into the

Hammer incident was insufficient.            (Doc. #97, pp. 31-32.)       Lee


      15For purposes of this issue, the Court will assume Lee
Memorial qualifies as a subdivision of the State of Florida and
would therefore qualify for sovereign immunity.



                                      20
Memorial asserts that the scope and manner in which it conducts

investigations is a discretionary function, and therefore it is

entitled to sovereign immunity.          (Id. at 32.)    However, as this

Court has previously noted, “There is no sovereign immunity barrier

to stating a claim against a government entity for negligent

retention or supervision.”        Sada v. City of Altamonte Springs,

2009 WL 3241984, *4 (M.D. Fla. Oct. 5, 2009) (citing Slonin v.

City of West Palm Beach, 896 So. 2d 882 (Fla. 4th DCA 2005); see

also Ireland, 2018 WL 3956204, *10 (“[M]ore than one Florida court

has explicitly held ‘. . . there is no sovereign immunity barrier

to making a claim against a governmental agency for negligent

retention or supervision.’” (quoting Dickinson v. Gonzalez, 839

So. 2d 709, 713 (Fla. 3d DCA 2003)).         Therefore, the Court rejects

Lee Memorial’s argument that it is entitled to sovereign immunity

on plaintiff’s negligent retention claim.

     2) Whether plaintiff can establish the essential elements of

          the claims

     As    noted   previously,   liability    attaches   for   a   negligent

retention or negligent supervision claim “when an employer (1)

knows or should know about the offending employee’s unfitness and

(2) fails to take appropriate action.”          Martinez v. Pavex Corp.,

422 F. Supp. 2d 1284, 1298 (M.D. Fla. 2006).         Lee Memorial argues

it is entitled to summary judgment on both counts because plaintiff




                                    21
cannot establish either of the two prongs above.                    (Doc. #97, pp.

32-34, 37-38.)

      Lee Memorial first argues that there was nothing to indicate

that Hechavarria was unfit for continued employment.                  (Id. pp. 33,

36-37.)       Viewing   the   evidence    in    a    light   most    favorable     to

plaintiff, the Court disagrees.                Approximately sixteen months

before plaintiff checked into the Cape Coral Hospital, Hammer

informed Lee Memorial that Hechavarria had sexually assaulted her

while working on his night shift.              Additionally, less than nine

days before Hechavarria allegedly raped plaintiff, he informed his

supervisor he had been arrested for battery. The Court finds these

incidents     were   sufficient   to     put   Lee    Memorial      on   notice    of

Hechavarria’s propensity for sexual assault and/or violence.                      Cf.

Martinez, 422 F. Supp. 2d at 1299 (granting summary judgment on

negligent supervision and retention claim because plaintiff failed

to   submit    evidence   demonstrating         employer     had     knowledge     of

employee’s propensity to assault or batter others); see also

Degitz, 996 F. Supp. at 1461 (“An employer is liable for the

willful tort of his employee, committed against a third party, if

he knew or should have known that the employee was a threat to

others.”).

      Lee Memorial next argues that plaintiff cannot prove it failed

to take appropriate action and, therefore, cannot prove the second

prong of a negligent retention or negligent supervision claim.



                                       22
(Doc. #97, pp. 33, 37.)         Once again, viewing the evidence in a

light most favorable to plaintiff, the Court disagrees.                While Lee

Memorial    has   offered    evidence      that   it    investigated   Hammer’s

allegations, there is also evidence that the investigation was

concluded in less than twenty-four hours and may not have conformed

with Lee Memorial’s policies regarding preservation of evidence,

post-investigation     training      and    education,    and   prosecution    of

false accusations.         Therefore, the Court finds that whether Lee

Memorial’s investigation was sufficient to constitute “appropriate

action” is a question for the jury.          See Samedi v. Miami-Dade Cty.,

134 F. Supp. 2d 1320, 1253 (S.D. Fla. 2001) (denying summary

judgment on negligent retention claim because “a question exists

as to the reasonableness of the investigative and/or corrective

action that County undertook once it was on notice”).

     Apart from the Hammer allegation, there is also evidence that

Lee Memorial failed to investigate Hechavarria’s battery arrest.

Hechavarria testified at a deposition that he informed his direct

supervisor of the arrest the next day he worked, but there is

nothing in the record to suggest Lee Memorial took any action in

response,    despite   a    policy   requiring     an    investigation.       Lee

Memorial argues in its motion that it could not reasonably foresee

Hechavarria would sexually assault a stranger based on the battery

arrest.     (Doc. #97, p. 35.)        However, the issue is whether Lee

Memorial knew or should have known of Hechavarria’s unfitness and



                                       23
failed    to   take   appropriate      action.     Viewed     in    a    light    must

favorable      to   plaintiff,   Lee    Memorial’s     lack    of       response   to

Hechavarria’s arrest supports plaintiff’s claim that Lee Memorial

did not take appropriate action. 16          Accordingly, the Court finds

it is inappropriate to grant summary judgment on the negligent

retention and negligent supervision claims.

  C. Count Four – Negligence

     In the fourth count of the Amended Complaint, plaintiff

asserts a claim of ordinary negligence against Lee Memorial. (Doc.

#31, pp. 10-11.)      Plaintiff alleges (1) Lee Memorial had a duty to

protect     her     against   “reasonably        foreseeable       criminal       acts

committed” on its property by its employees or third parties, (2)

Lee Memorial breached that duty by failing to take adequate steps

to protect her from Hechavarria, and (3) Lee Memorial’s breach

resulted in plaintiff being sexually assaulted.                     (Id.)        While

framed as an ordinary negligence claim, the Court finds plaintiff

is actually asserting a negligent security claim.                   See Nicholson


     16 To the extent Lee Memorial is arguing plaintiff cannot
demonstrate Lee Memorial’s failure to investigate the battery
arrest was a proximate cause of plaintiff’s harm, the Court finds
that issue should be decided by a jury. See McCain v. Fla. Power
Corp., 593 So. 2d 500, 504 (Fla. 1992) (“[T]he question of
foreseeability as it relates to proximate causation generally must
be left to the fact-finder to resolve.     Thus, where reasonable
persons could differ as to whether the facts establish proximate
causation—i.e., whether the specific injury was genuinely
foreseeable or merely an improbable freak—then the resolution of
the issue must be left to the fact-finder.”).



                                        24
v. Stonybrook Apartments, LLC, 154 So. 3d 490, 494 (Fla. 4th DCA

2015) (“Ordinary negligence involves active negligence—meaning the

tort-feaser actually does something to harm the injured party,

whereas premises liability involves passive negligence—meaning the

tort-feaser’s failure to do something to its property resulted in

harm to the injured party.     As negligent security actions concern

the landowner’s failure to keep the premises safe and secure from

foreseeable criminal activity, it follows that they fall under the

umbrella of premises liability as opposed to ordinary negligence.”

(citation   omitted));   see   also    Hammer,   2018   WL   5078909,   *5

(determining identically alleged ordinary negligence claim was a

re-allegation of separate negligent security claim).

     In its motion, Lee Memorial first argues plaintiff cannot

establish it had a duty to protect her from sexual assault because

such an assault was not reasonably foreseeable.          (Doc. #97, pp.

38-39.)   The Court disagrees.   As noted above, “negligent security

cases fall under the auspices of premises liability as opposed to

ordinary negligence.” Nicholson, 154 So. 3d at 494. Under Florida

law, a business owes invitees a duty to use due care to maintain

its premises in a reasonably safe condition. 17          Banosmoreno v.



     17A hospital patient is a business invitee under Florida law.
See Post v. Lunney, 261 So. 2d 146, 147-48 (Fla. 1972) (“[A]n
invitee is one who enters upon the premises of another for purposes
connected with the business of the owner or occupant of the
premises.” (quotation and citation omitted)).



                                  25
Walgreen Co., 299 Fed. App’x 912, 913 (11th Cir. 2008) (citing

Stevens v. Jefferson, 436 So. 2d 33, 34 (Fla. 1983)).                    This

includes the duty to protect customers from criminal attacks that

are reasonably foreseeable.       Id. (citations omitted).

       Foreseeability can be shown by two alternative means.          First,

“a plaintiff may demonstrate that ‘a proprietor knew or should

have known of a dangerous condition on his premises that was likely

to cause harm to a patron.’”          Id. (quoting Stevens, 436 So. 2d at

34).    Second, “a plaintiff can show that a ‘proprietor knew or

should have known of the dangerous propensities of a particular

patron.’”    Id. (quoting Stevens, 436 So. 2d at 34).           Viewing the

evidence in a light must favorable to plaintiff, the Court finds

the Hammer incident and the battery arrest are sufficient to show

Lee Memorial knew or should have known of Hechavarria’s dangerous

propensities.      See Mulhearn v. K-Mart Corp., 2006 WL 2460664, *2

(M.D. Fla. Aug. 23, 2006) (“Where prior similar acts have been

used to demonstrate foreseeability, the opinions suggest that

violent   crimes    of   any   type   are   predictive   of   other   violent

crimes.”).    Therefore, Hechavarria’s alleged sexual assault was

reasonably foreseeable and Lee Memorial had a duty to protect

plaintiff from it.

       Lee Memorial next argues that even if it had a duty to protect

plaintiff from sexual assault, plaintiff cannot demonstrate (1)

Lee Memorial breached that duty or (2) Lee Memorial’s breach caused



                                       26
plaintiff’s harm.      (Doc. #97, pp. 39-40.)            Plaintiff alleges that

Lee Memorial breached its duty to protect her from reasonably

foreseeable    criminal        acts   “by    failing      to   take   reasonable,

necessary and adequate steps” to protect her from being sexually

assaulted by Hechavarria. 18 (Doc. #31, p. 11.)                 She also alleges

that the sexual assault by Hechavarria was the proximate result of

Lee Memorial’s breach.          (Id.)   The Court finds that whether Lee

Memorial breached its duty to protect plaintiff and whether that

breach, if any, was the proximate cause of the alleged sexual

assault are matters for a jury to decide.              See Garrison Retirement

Home Corp. v. Hancock, 484 So. 2d 1257, 1262 (Fla. 4th DCA 1985)

(noting that whether a duty was breached and whether the breach,

if any, was the proximate cause of an accident “are traditional

jury questions in tort actions”); see also St. Fort ex rel. St.

Fort v. Post, Buckley, Schuh & Jernigan, 902 So. 2d 244, 250 (Fla.

4th   DCA   2005)    (noting    proximate     cause      “is   generally   a   jury

question” and “[c]ircumstances under which a court may resolve

proximate    cause    as   a   matter   of   law   are    extremely   limited”).


      18
       In arguing Lee Memorial breached its duty, plaintiff relies
in part on Lee Memorial’s alleged failure to follow its own
policies. (Doc. #119, pp. 39-40.) In the context of governmental
tort litigation, a written policy or manual does not establish a
legal duty vis-à-vis individual members of the public. Pollack v.
Fla. Dep’t of Highway Patrol, 882 So. 2d 928, 937 (Fla. 2004).
However, such documents “may be instructive in determining whether
the alleged tortfeasor acted negligently in fulfilling an
independently established duty of care.” Id.



                                        27
Accordingly,       Lee   Memorial’s    request   for    summary   judgment    on

plaintiff’s negligence claim is denied.

  D. Count Five – Negligent Hiring

     In the fifth count of the Amended Complaint, plaintiff alleges

Lee Memorial was negligent in hiring Hechavarria.              (Doc. #31, pp.

11-13.)     In its motion, Lee Memorial raises several arguments as

to why it is entitled to summary judgment on this claim.                (Doc.

#97, pp. 19-31.) However, in her response to the motion, plaintiff

withdraws    the    claim.     (Doc.    #119,    p.    40.)   Therefore,     Lee

Memorial’s arguments have been rendered moot.

     Accordingly, it is now

     ORDERED:

     1. Defendant’s Motion for Summary                Judgment (Doc. #97) is

          DENIED.

     2. Count Five of the Amended Complaint is dismissed with

          prejudice.



     DONE AND ORDERED at Fort Myers, Florida, this                8th   day of

February, 2019.




Copies: Counsel of record




                                       28
